Citation Nr: 0923653	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right wrist and 
hand disability, to include as secondary to service-connected 
left hand disability status post fifth finger resection.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
carpal tunnel syndrome of the right hand, to include as 
secondary to service-connected left hand disability status 
post fifth finger resection and entitlement to TDIU.

In January 2005, the Veteran testified via videoconference 
before a Veterans Law Judge, seated at the Board's Central 
Office in Washington, D.C.  A transcript of the hearing has 
been associated with the claims file. 

In March 2006, the Board restyled the Veteran's claim to 
entitlement to service connection for a right wrist and hand 
disability as secondary to service-connected left hand 
disability status post fifth finger resection and remanded 
this case, including the claim of entitlement to TDIU due to 
service-connected disabilities, for additional development.  
The file has now been returned to the Board for further 
consideration.

The Board notes that the RO notified the Veteran by a letter 
dated in April 2009 that the Veterans Law Judge that 
conducted the January 2005 hearing was no longer employed by 
the Board.  The Veteran was notified that he had the 
opportunity to testify at another hearing.  38 C.F.R. § 
20.717 (2008).  To date, however, there has been no response 
from the Veteran.  


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran's right hand and wrist disability is unrelated to his 
period of service or to any aspect thereof, to include 
service-connected left hand disability status post fifth 
finger resection.

2.  Service connection is in effect for amputation, fifth 
finger, left hand, evaluated as 10 percent disabling; and 
scar, gunshot wound, right neck, evaluated as noncompensably 
disabling.  The combined evaluation for compensation purposes 
is 10 percent.

3.  The Veteran does not meet the schedular criteria for 
TDIU, and the preponderance of the evidence is against a 
finding that the Veteran is unable to secure or maintain a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  A right hand and wrist disability, including arthritis, 
was not incurred in or aggravated by the Veteran's service, 
may not be presumed to have been incurred or aggravated in 
service, and is not proximately due to service-connected left 
hand disability status post fifth finger resection.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In VCAA letters from the RO, dated in September 2002 and 
November 2002, before the initial adjudication of the claim 
of entitlement to service connection, the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claim.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to review his claim and determine what 
additional information was needed to process his claim, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.  

While the November 2002 VCAA letter, sent to the Veteran 
subsequent to his October 2002 claim of entitlement to TDIU, 
did not inform him of the evidence and information necessary 
to substantiate his claim, he was informed of such at the 
time of the December 2002 rating decision, the January 2004 
Statement of the Case, and the January 2009 Supplemental 
Statement of the Case.  As the Veteran was also afforded VA 
examinations undertaken specifically to determine the impact 
of his service-connected left hand disability status post 
fifth finger resection upon his employability, and he was 
afforded an opportunity to offer testimony to the Board at a 
hearing in January 2005, the Board concludes that a 
reasonable person would be expected to understand what was 
required to substantiate his claim and the VA's duty to 
notify and duty to assist was satisfied.

A March 2008 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a right wrist and hand 
disability, to include as secondary to service-connected left 
hand disability status post fifth finger resection, and 
entitlement to TDIU, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C.    
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided with VA examinations in September 
2002 and November 2008, as to his claims of entitlement to 
service connection for a right wrist and hand disability, to 
include as secondary to service-connected left hand 
disability status post fifth finger resection and TDIU, and 
in November 2002, as to his claim of entitlement to TDIU 
alone.  

The Board notes that the Veteran has not been provided with a 
VA examination in order to determine whether his right wrist 
and hand disability is related to his period of service.  
However, as will be discussed below, the Veteran's service 
treatment records are negative for any complaint, treatment, 
or diagnosis of a right wrist and hand disability, including 
arthritis, and such was not diagnosed until many years after 
the Veteran's separation from service.  Moreover, the medical 
evidence, as well as the Veteran's lay statements, fail to 
demonstrate continuity of symptomatology relevant to his 
right wrist and hand.  As such, the Board finds that there is 
no indication that a right wrist and hand disability, or 
persistent or recurrent symptoms of the same, may be 
associated with the Veteran's period of service.  Thus, a VA 
examination is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  The Board notes that following its March 2006 
remand, the RO sent the Veteran a letter dated in March 2006 
asking for information as to any additional treatment records 
relating to his right wrist and hand disability and his 
service-connected left hand disability status post fifth 
finger resection.  It does not appear that the Veteran has 
responded to the March 2006 letter.

The Board also notes that, in satisfaction of a directive of 
the March 2006 Board remand, the RO requested records related 
to any application for Social Security Administration (SSA) 
disability benefits that the Veteran may have filed.  A 
negative response from the SSA, dated in February 2007, is 
associated with the Veteran's claims file and indicates that 
the Veteran is not in receipt of such benefits.  

Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).
The Veteran, during VA examination in September 2002 and 
during his January 2005 hearing before the Board, reported 
that he experienced pain in his right wrist during his period 
of service.  During his hearing before the Board, the Veteran 
reported that he was "slamming ammo into guns" during his 
service in the artillery.  The Veteran reported that he did 
not seek treatment for his right wrist pain because he only 
sought treatment when things were broken or bleeding.  

While the Veteran's service treatment records indicate that 
he sought treatment for a sore throat in April 1968, chest 
pain in March 1969, and an earache in February 1967, his 
records are silent for any complaints or diagnoses of a right 
wrist and hand disability.  Report of Medical Examination, 
dated in December 1969 and conducted for the purpose of the 
Veteran's separation from service, is silent for any 
abnormality as to his right wrist and hand.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection for a right wrist and hand disability on a direct 
basis. 38 C.F.R. § 3.303(b).

The first post-service clinical evidence demonstrating a 
right wrist and hand disability is dated in May 2001, 
approximately 32 years after separation from service.  At 
that time, VA treatment records indicate that the Veteran 
complained of right wrist pain with numbness in the digits of 
the right hand.  The Veteran was diagnosed with carpal tunnel 
syndrome.  VA treatment records dated in December 2001 
indicate that the Veteran was diagnosed with chronic 
posttraumatic arthritis of the right wrist.  

As there is no evidence of complaint, treatment, or diagnosis 
of a right wrist and hand disability during service, the 
Board finds that a VA examination is not required.  McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As discussed above, 
service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, without evidence of a right wrist and hand 
disability during service, there is no basis upon which a 
medical nexus may be established between the Veteran's 
current right wrist and hand disability and military service.  

The Veteran is not entitled to service connection on a 
presumptive basis because a right wrist and hand disability, 
including arthritis, did not manifest to a compensable degree 
within one year following his separation from service.  
Additionally, in view of the lengthy period without evidence 
of treatment, 32 years, there is no evidence of a continuity 
of symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the assertions of the Veteran 
indicating that his current right wrist and hand disability 
is related to his period of service.  However, to the extent 
that the Veteran relates his current disability to his 
service, his opinion is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Despite his assertions of such, the Veteran has not 
identified any probative evidence that would tend to indicate 
a relationship between his current right wrist and hand 
disability and his period of service.

In this case, there is no clinical evidence of treatment for 
a right wrist and hand disability during the Veteran's period 
of service.  There is no evidence establishing a medical 
nexus between the Veteran's period of service and his right 
wrist and hand disability.  Thus, service connection for a 
right wrist and hand disability is not warranted on a direct 
basis.  

The Board will now address the merits of the Veteran's claim 
of entitlement to service connection for a right wrist and 
hand disability as secondary to service- connected left hand 
disability status post fifth finger resection.
The Veteran, at the time of his September 2002 claim, 
asserted that he has to rely on his right hand and has 
developed a carpal tunnel effect, due to the severity of his 
service-connected left hand disability.   

Report of VA examination dated in September 2002 indicates 
that the examiner noted that the Veteran had a history to 
include a diagnosis of osteoarthritis of the right wrist in 
the late 1990's and a right proximal row carpectomy in 2001.  
The Veteran complained of current weakness in the right hand 
and pain with overexertion.  

Physical examination of the right hand and wrist in September 
2002 revealed surgical scars, 30 degrees of volar flexion, 25 
degrees of dorsiflexion, no ulnar deviation, and 10 degrees 
of radial deviation in the right wrist.  The Veteran 
exhibited gross atrophy of the adductor hallucis muscle in 
the first dorsal interosseous space, and had considerable 
weakness of the interosseous muscles with abduction and 
adduction of the fingers.  A mallet deformity of the distal 
phalanx of the right fifth finger was noted.  The Veteran 
exhibited satisfactory sensation, and grasp in the right hand 
was considerably weaker than grasp in the left hand.  X-ray 
examination revealed severe osteoarthritis of the right 
wrist.  The Veteran was diagnosed with status post right 
carpal tunnel syndrome; right ulnar nerve neuropathy; status 
post proximal row carpectomy, right wrist; severe 
osteoarthritis; and mallet finger, right fifth finger.  The 
examiner opined that the Veteran's carpal tunnel syndrome of 
the right hand is not related to his left little finger 
amputation.  The examiner noted that he reviewed the 
Veteran's claims file. 

Report of VA examination dated in November 2008 indicates 
that the Veteran reported that, due to his left hand 
disability, he began "doubling up" on use of his right 
hand.  The Veteran complained of chronic right wrist pain and 
swelling.  The Veteran reported that his pain is constant and 
occurs during gripping, lifting, and carrying.  The Veteran 
reported that he is independent in his activities of daily 
living and does not require assistive devices.   

Physical examination of the right hand and wrist in November 
2008 revealed surgical scars, enlargement of the wrist, 
intrinsic atrophy of the hand, mallet finger deformity of the 
right fifth finger, flexion to 15 degrees, extension to 25 
degrees, ulnar deviation to 15 degrees, and radial deviation 
to 10 degrees.  The Veteran demonstrated tenderness to 
palpation of the wrist, and grip strength of 3+/5.  The 
Veteran was able to make a fair fist, and could oppose the 
thumb to the fingertips.  X-ray examination of the right 
wrist revealed removal of the proximal level of the carpal 
bones with advanced arthritis, and x-ray examination of the 
right hand revealed considerable irregularity of the 
articular surface of the distal radius, mild to moderate 
narrowing of the proximal interphalangeal joints of the 
third, fourth, and fifth digits.  The Veteran was diagnosed 
with status post right proximal row carpectomy with marked 
degenerative joint disease of the right hand, status post 
right carpal tunnel release and ulnar cubital tunnel release 
with persistent neuropathy and atrophy of the interosseous 
muscles.  

At the time of the November 2008 VA examination, the examiner 
opined that it is less likely than not that the Veteran's 
left fifth finger resection resulted in overuse of the 
Veteran's right hand and wrist, resulting in aggravation of 
his right hand and wrist disability.  The examiner reasoned 
that there was no compelling evidence of record to support an 
opinion that the Veteran's current conditions of the right 
hand and wrist, severe degenerative changes of the right 
wrist, right carpal tunnel syndrome, right ulnar neuropathy, 
and postoperative anterior and posterior interosseous nerve 
neurectomies, are secondary to overuse due to his service-
connected amputation of the left fifth finger.  The examiner 
concluded that he could find no evidence that the Veteran's 
right hand and wrist disability is the direct or proximate 
result of his service-connected left hand disability.  The 
examiner noted that he reviewed the Veteran's claims file.     

The Board notes that, at the time of the Veteran's January 
2005 hearing before the Board, the Veteran stated that he 
would like the record to be held open for 60 days in order to 
give him an opportunity to see his private physician to 
obtain an opinion as to the relationship between his current 
right wrist and hand disability and his service-connected 
left hand disability.  It does not appear, however, that the 
Veteran submitted such evidence.  The Veteran, in a statement 
dated in March 2008, stated that he has been unable to 
produce additional evidence for his appeal.  

In evaluating whether service connection for a right wrist 
and hand disability is warranted on a secondary basis, the 
Veteran's post-service VA treatment records reveal a 
diagnosis of carpal tunnel syndrome in May 2001.  As 
discussed above, the Veteran's right wrist and hand 
disability has been most recently diagnosed in November 2008 
by a VA examiner as status post right proximal row carpectomy 
with marked degenerative joint disease of the right hand, 
status post right carpal tunnel release and ulnar cubital 
tunnel release with persistent neuropathy and atrophy of the 
interosseous muscles.  Therefore, the first element of the 
secondary service connection test, whether there is a current 
diagnosis, has been met.  Thus, the second question must now 
be whether there is competent medical evidence of record 
supporting the Veteran's assertions that his current right 
wrist and hand disability was either caused or aggravated by 
his service-connected left hand disability status post fifth 
finger resection.  See Allen, 7 Vet. App. 439.

As discussed above, the VA examiner, at the time of the 
September 2002 examination, opined that the Veteran's current 
right wrist and hand disability is not related to his 
service-connected left hand disability status post fifth 
finger resection.  The VA examiner, at the time of the 
November 2008 examination, opined that the Veteran's current 
right wrist and hand disability is not a result of overuse of 
the right hand caused by his service-connected left hand 
disability status post fifth finger resection.  As a basis 
for his opinion, the examiner stated that the Veteran has 
developed a number of conditions as to his right wrist and 
hand, and that there was no medical evidence of record to 
indicate that such conditions were the result of overuse of 
the right hand due to the Veteran's service-connected left 
hand disability. 

In statements in support of his claim, the Veteran has 
asserted that he is entitled to service connection for a 
right wrist and hand disability, secondary to his service-
connected left hand disability status post fifth finger 
resection because such has required him to overuse his right 
hand, causing his current right wrist and hand disability.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Despite his assertions of such, the Veteran has not 
identified any probative evidence that would tend to indicate 
a relationship between his current right wrist and hand 
disability and his service-connected left hand disability 
status post fifth finger resection.

In sum, the weight of the credible evidence does not 
establish that the Veteran's right wrist and hand disability 
began in service, may be presumed to have begun in service, 
or is related to service-connected left hand disability 
status post fifth finger resection.  As the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for a right wrist and hand disability, to 
include as secondary to service-connected left hand 
disability status post fifth finger resection, the "benefit 
of the doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2008).

The Veteran has the following service-connected disabilities:  
amputation, fifth finger, left hand, evaluated as 10 percent 
disabling; and scar, gunshot wound, right neck, evaluated as 
noncompensably disabling.  The Veteran's combined evaluation 
for compensation purposes is 10 percent.
Accordingly, at a 10 percent combined rating, the Veteran's 
service-connected disabilities do not render him eligible for 
TDIU under the schedular percentage requirements contemplated 
by VA regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2008).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The essential issue is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R.          § 4.16(b); Moore v. Derwinski, 1 
Vet. App. 356 (1991).  The record must reflect that 
circumstances, apart from nonservice-connected conditions, 
place him in a different position than other veterans having 
the same compensation rating.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran, in 
light of his service-connected disabilities, was capable of 
performing the physical and mental acts required by 
employment, not whether he could find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The Veteran has not held a job for several years.  The 
Veteran previously worked as an auto mechanic, a volunteer 
emergency medical technician, and a courier.  The Veteran, 
during his January 2005 hearing before the Board, reported 
that he does not have gripping power in his left hand that is 
needed to pull wrenches or to lift things.  The Veteran also 
reported that he experiences an occasional loss of feeling in 
his left hand.  As to the Veteran's noncompensably evaluated 
service-connected scar, gunshot wound, right neck, he 
reported that such is occasionally tender and painful.

Employment Information, dated in November 2002 and completed 
by one of the Veteran's employers, indicates that the Veteran 
last worked as a courier/driver for Guaranty Bank & Trust Co. 
in November 2002.  The employer reported that no concessions 
were made to the Veteran by reason of disability, and the 
employer did not indicate that the Veteran terminated his 
employment due to his service-connected disabilities.  

Report of VA examination dated in September 2002 indicates 
that the Veteran reported that he experiences fatigue in his 
left hand.  Physical examination revealed amputation of the 
left fifth finger near the metacarpophalangeal joint, with 
one quarter of one inch of the proximal phalanx remaining.  
The examiner reported that the left fifth finger had no 
functional value, however, the Veteran exhibited full range 
of motion as to his thumb and fingers and was able to flex 
the tip of the lateral four fingers to the distal palmar 
crease and can approximate the tip of the thumb to the 
lateral three fingers.  The Veteran demonstrated good 
sensation in the left hand and 70 degrees of dorsiflexion, 80 
degrees of volar flexion, 20 degrees of radial deviation and 
45 degrees of ulnar deviation in the left wrist.  There was 
no significant swelling or tenderness noted in the left 
wrist.  X-ray examination of the left wrist and hand revealed 
that the proximal phalanx had been amputated through its base 
with several tiny metallic fragments in the soft tissue, and 
a small osteophyte in the first carpometacarpal joint with 
some narrowing of the articular cartilage.  The Veteran was 
diagnosed with status post amputation of the proximal 
phalanx, left fifth finger. 

At the time of the September 2002 examination, the examiner 
opined that the Veteran's present problems would keep him 
from pursuing his trade as an automobile mechanic.  The 
examiner opined that the Veteran certainly does not have 
enough strength to handle the tools required by his chosen 
trade.  As the examiner conducted a physical examination and 
rendered an opinion as to the Veteran's current non-service-
connected right wrist and hand disability at the time of the 
September 2002 examination, it appears that the examiner 
considered the Veteran's present problems to include those of 
his right hand. 

Report of VA examination dated in November 2002 indicates 
that the examiner opined that the amputation of the fifth 
finger of the non-dominant hand would not render the Veteran 
unemployable in the general work force.  The examiner opined 
that such disability would prevent the Veteran from being a 
concert pianist and prevent him from playing musical 
instruments which require ten fingers.  The examiner further 
opined that the Veteran's non-service-connected problems with 
this right hand are much more disabling than those of his 
left hand.  

Report of VA examination dated in November 2008 indicates 
that the Veteran reported that his left hand does okay except 
for a weakness of grip.  The Veteran reported that his left 
hand is more symptomatic during periods of cold weather and 
that generally, pain is only present during such weather, or 
when he accidently bumps his hand.  No flare-ups of left hand 
pain were noted.  Physical examination revealed the absence 
of the small finger and intrinsic atrophy.  The Veteran 
demonstrated a satisfactory fist in the left hand and could 
oppose the thumb to the fingertips.  The Veteran's grip 
strength was estimated as 3+/5.  The Veteran was diagnosed 
with status post left fifth finger resection.

At the time of the November 2008 examination, the examiner 
agreed with the opinion rendered at the time of the November 
2002 VA examination that the Veteran's non-service-connected 
problems with this right hand are much more disabling than 
those of his left hand.  The examiner opined that the Veteran 
would certainly have difficulty with fine motor function of 
the left hand, and would have significant limitations in his 
ability to lift or carry with either hand.  

A review of the record does not show that the Veteran's 
service-connected disabilities alone prevent him from 
securing and following substantially gainful employment.  

Thus, the Board finds that the Veteran's service-connected 
disabilities alone do not preclude him from engaging in 
substantially gainful employment.  A combined 10 percent 
rating contemplates impairment in the ability to perform 
substantially gainful employment due to the Veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The Board finds that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to the Veteran's service-connected 
disabilities under that Schedule accurately reflect the 
Veteran's overall impairment to his earning capacity. 
Therefore, entitlement to TDIU is not warranted.


ORDER

Service connection for a right hand and wrist disability, to 
include as secondary to service-connection left hand 
disability status post fifth finger resection, is denied.

Entitlement to a TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


